DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 9/23/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejection of Claims under § 101 filed on 9/23/22, regarding 35 U.S.C. § 101 rejections have been fully considered and are not found persuasive.  Applicant’s remarks, pages 9-11 first and second arguments, that the specification and claims provide “sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement”, however it is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.  The additional elements in the claim do not provide the improvement.  They are merely general purpose computing/networking components used to implement the abstract idea.  MPEP 2106.05(e) states:
“Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184, 187, 209 USPQ at 7, 8. In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.”
The additional elements provided to overcome the abstract idea include implementation of that abstract idea such as installing, closing, constantly measuring, and automatically opening the press.  These elements apply the utilization of the abstract idea in a practical application.  All of the elements as stated in the rejection simply resort to receiving, determining, and transmitting data which does not apply the abstract idea into a practical application.  
The third argument further goes on to state that it is utilized to “achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome”.  The utilization of covering a particular solution to a problem to achieve a desired outcome again does not apply the abstract idea into a practical application.
The fourth argument asserts the improvement is not provided by the judicial exception alone in that the improvement simplifies a computer process between three components and therefore cannot be performed as a mental process, however these three components include nothing more than generic computer/networking components. MPEP 2106.05(d) II states:
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”

A simple amendment as stated in the previous rejection and reiterated to teach the ideas into a practical application by specifying how the interactions yield a desired result such as “controlling the autonomous vehicle based on the determination” may overcome the rejection. The “controlling” or “executing” of an autonomous vehicle functionality based on the disclosed abstract idea would be sufficient to overcome the rejection.  Simply stating that it is an improvement and is applied to achieve a desired outcome is not sufficient.  Therefore the 35 U.S.C. § 101 rejections are maintained.

Applicant’s arguments, see Applicant Remarks Rejection of Claims under § 112 filed on 9/23/22, regarding 35 U.S.C. § 112 rejections are persuasive. 35 U.S.C. § 112 rejections are withdrawn.  Further amendments to increase clarity of the elements are advised.

Applicant’s arguments, see Applicant Remarks Rejection of Claims under § 102 filed on 9/23/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of the Non-Final Rejection of 6/22/22. However, upon further consideration, a new grounds of rejection is made in view of further citations to the art of record below.

Claim Objections
Claims 2 and 13 are objected to for failing to particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear as to how a system determines a vehicle is unavailable before it determines if it is available.  It is therefore being interpreted as determining if the vehicle is available before determining if it is optimal for receiving the request.  Amending to explicitly distinguish the difference between availability and unavailability is advised

Claim 3 is likewise objected to for depending upon claim to under the same grounds as stated above.

Claim 5 is objected to for failing to particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear as to how the server transmits a status update to the downstream device before transmitting data describing the request to the downstream device.  Inherently an update requires an initial assessment to be transmitted.  It is therefore being interpreted as receiving the query for a response from the AV before transmitting the response with data describing the request and the status of the request to the user. If there is a different intended interpretation of the claim language it must be explicitly claimed in order to overcome the current interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sweeney et al. (US 2018/0342035).

Regarding claims 1, 12, and 20, Sweeney discloses a system for coordinating autonomous vehicle ride requests including a system for routing requests to autonomous vehicles (Abstract): 
a server computing system comprising one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the server computing system to perform operations, the operations comprising (¶78 and Fig. 7 - on-demand transport facilitation system corresponding to the recited server computing system where the computer system 700 can be implemented on, for example, a server or combination of servers): 
receiving, at the server computing system, a request from a downstream service, the request being associated with at least one service provided by the downstream service to an autonomous vehicle, the autonomous vehicle also being configured to respond to requests for transportation services (¶56-57 and ¶62-65 – request from a user device, element 500 corresponding to the recited downstream service associated with at least one service provided by the downstream service to the AV and element 535 is received at on-demand transport facilitation system corresponding to the recited server computing system where the rider device may receive a confirmation from the transportation system corresponding to the recited autonomous vehicle responding to the request for transportation services); 
in response to receiving the request, automatically transmitting data describing a request identifier to the downstream service (¶57 and ¶62-64 - The rider device 300 may then receive a confirmation 394 from the transport system 390 where the request including locations/availabilities corresponding to the recited transmitting data describing a request identifier back to the downstream service); 
determining, by the server computing system, that an autonomous vehicle computing system of an autonomous vehicle is available to receive the request (¶62-65 - on-demand transport service linking user 174 with available AVs 189 corresponding to the recited determination that the AV is available to receive the request); 
transmitting, from the server computing system to the autonomous vehicle computing system and in response to determining that the autonomous vehicle computing system is available to receive the request, data describing the request from the downstream service (¶68 - transmit turn-by-turn map content to the rider device 170 of the requesting user 174 indicating walking directions to the optimal pick-up location 154 (570) corresponding to the recited transmitting data describing the request to the downstream device in response to determining the availability of an AV to receive the request); 
receiving, from the autonomous vehicle computing system, a response from the autonomous vehicle computing system (¶65-69 – upon linking the user and the available AV, the system can monitor the progress of the AV corresponding to the recited receiving a response from the AV); and 
transmitting, from the server computing system to the downstream service, data describing the response from the autonomous vehicle computing system in association with the request identifier (¶68 - The transport system 100 can also transmit turn-by-turn map content to the rider device 170 of the requesting user 174 corresponding to the recited transmitting from the server to the downstream service data describing the response from the AV associated with the request identifier).

Regarding claims 2 and 13, Sweeney further discloses before determining that the autonomous vehicle computing system of the autonomous vehicle is available to receive the request: determining, by the server computing system, that the autonomous vehicle computing system of the autonomous vehicle is unavailable to receive the request (¶28 and ¶65 – the system determines a set of available AVs corresponding to the recited determination if an AV is unavailable to receive a request before selecting the optimal candidate vehicle is available to receive the request).

Regarding claims 4 and 15, Sweeney further discloses before transmitting, from the server computing system to the downstream service, the data describing the response from the autonomous vehicle computing system in association with the request identifier (¶68 - The transport system 100 can also transmit turn-by-turn map content to the rider device 170 of the requesting user 174 corresponding to the recited transmitting from the server to the downstream service data describing the response from the AV associated with the request identifier): 
receiving, at the server computing system from the downstream service, a query for the response from the autonomous vehicle computing system, the query describing the request identifier (¶65 - transport system 100 can receive transport requests 171 from requesting users 174 (535), providing an AV service option (537) where the AV service option corresponding to the recited query for a response from an AV to then determine the ride based on the request identifier); 
wherein transmitting, from the server computing system to the downstream service, the data describing the response from the autonomous vehicle computing system in association with the request identifier comprises automatically transmitting the data describing the response from the autonomous vehicle in response to the receiving the query (¶65-66 – selecting from candidate AVs the optimal AV based on the route request including transmission of the turn-by-turn map content to the rider device 170 of the requesting user 174 corresponding to the recited transmitting from the server to the downstream service data describing the response from the AV associated with the request identifier after the query for an AV ride).

Regarding claim 5, Sweeney further discloses before transmitting, from the server computing system to the autonomous vehicle computing system, the data describing the request from the downstream service (¶65 - transport system 100 can receive transport requests 171 from requesting users 174 (535), providing an AV service option (537) where the AV service option corresponding to the recited query for a response from an AV to then determine the ride based on the request identifier): 
receiving, at the server computing system from the downstream service, a query for the response from the autonomous vehicle computing system, the query describing the request identifier (¶65 - transport system 100 can receive transport requests 171 from requesting users 174 (535), providing an AV service option (537) where the AV service option corresponding to the recited query for a response from an AV to then determine the ride based on the request identifier); and 
transmitting, from the server computing system to the downstream service, data describing a status update with respect to the request from the downstream service (¶15 and ¶65-66 – the turn-by-turn map content to the rider device 170 of the requesting user 174 corresponding to the recited transmitting from the server to the downstream service data describing the response from the AV associated with the request identifier after the query for an AV ride where map content can also indicate the dynamic location and route of the selected AV corresponding to the recited status update sent to the downstream service).

Regarding claims 6 and 16, Sweeney further discloses transmitting, from the server computing system to the downstream service, the data describing the response from the autonomous vehicle computing system in association with the request identifier comprises automatically transmitting the data describing the response in response to receiving the response from the autonomous vehicle computing system (¶68 – transmitting turn-by-turn map content to the rider corresponding to the recited transmitting data describing the response from the AV automatically in response to receiving the response from the AV).

Regarding claims 9 and 18, Sweeney further discloses determining, by the server computing system, that the autonomous vehicle computing system of the autonomous vehicle is available to receive the request comprises determining that the autonomous vehicle computing system is powered on (¶62-65 - on-demand transport service linking user 174 with available AVs 189 corresponding to the recited determination that the AV is available to receive the request, in order for an AV to be available to receive or to receive a request at all it must inherently be powered on).

Regarding claims 10 and 19, Sweeney further discloses determining, by the server computing system, that the autonomous vehicle computing system of the autonomous vehicle is available to receive the request comprises determining that autonomous vehicle computing system satisfies one or more criteria in addition to being in a powered-on state (¶62-66 - on-demand transport service linking user 174 with available AVs 189 corresponding to the recited determination that the AV is available to receive the request, in order for an AV to be available to receive or to receive a request at all it must inherently be powered on, transport system also includes selecting AV based on a set of criteria is met (550), such as cost savings (552) or time savings (554) corresponding to the recited satisfies one or more criteria in addition to being powered on).

Regarding claim 11, Sweeney further discloses before determining, by the server computing system, that the autonomous vehicle computing system of the autonomous vehicle is available to receive the request, receiving, at the server computing system from the downstream service, data that describes one or more criteria for the autonomous vehicle computing system being available to receive the request: wherein determining, by the server computing system, that the autonomous vehicle computing system of the autonomous vehicle is available to receive the request comprises determining that the autonomous vehicle computing system satisfies the one or more criteria (¶65-66 - on-demand transport service searches for availability based on candidate vehicles determined based on the current location 173 corresponding to the recited data describing one or more criteria before determining the AV is available and transport system also includes selecting AV based on a set of criteria is met (550), such as cost savings (552) or time savings (554) corresponding to the recited satisfies one or more criteria in addition to being powered on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Sweeney et al. (US 2018/0342035).

Regarding claims 3 and 14, Sweeney further discloses after determining that the autonomous vehicle computing system of the autonomous vehicle is unavailable to receive the request (¶28 and ¶65 – the system determines a set of available AVs corresponding to the recited determination if an AV is unavailable to receive a request): 
monitoring, by the server computing system, an availability status of the autonomous vehicle computing system for receiving the request (¶28,¶59 and ¶65 – the app interface allows the vehicle to initiate an “on-call” or “available” sub-state, while the system is described for a driver to change the status, it would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver initiated availability status with the AVs as well in order to allow an on-demand transport facilitation system to determine which vehicles of a fleet of transportation service provider vehicles 180 are available to provide on-demand transportation services to the requesting users 174 (Sweeney -¶27)).

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Sweeney et al. (US 2018/0342035), as applied to claims 1 and 12 above, in view of Brendible et al. (US 11,062,610).

Regarding claims 7 and 17, Sweeney further discloses automatically storing, in a database associated with the server computing system in response to receiving the request, data describing the request (¶30 - the on-demand transport system 100 can include a database 140 which is used to determine preferences of a driver based on the user request corresponding to the recited storing the data describing the request within a database).
While Sweeney does disclose utilizing and storing information in a database, it does not explicitly disclose storing each request in the database however Brendible discloses a rideshare system including the database 210 may temporarily store data received from the rideshare vehicle 104 and/or the smartphone 106. The data received from the rideshare vehicle 104 may include a request for assistance in locating the passenger 112 along with a location of the rideshare vehicle 104. (Col 5, lines 57-67).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the rideshare management system of Sweeney with the database storage of Brendible in order to utilize previously stored information in the request/matching such as registration information (Brendible - Col 5, lines 57-67).

Regarding claim 8, While Sweeney does disclose utilizing and storing information in a database, it does not explicitly disclose storing each request in the database however Brendible further discloses automatically storing, in a database associated with the server computing system in response to receiving the response from the autonomous vehicle computing system, data that describes the response from the autonomous vehicle computing system (Col 5, lines 57-67 - a rideshare system including the database 210 may temporarily store data received from the rideshare vehicle 104 and/or the smartphone 106. The data received from the rideshare vehicle 104 may include a request for assistance in locating the passenger 112 along with a location of the rideshare vehicle 104).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the rideshare management system of Sweeney with the database storage of Brendible in order to utilize previously stored information in the request/matching such as registration information (Brendible - Col 5, lines 57-67).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xie et al. discloses a map surveillance system such as that utilized in rideshare services (¶2) that impliments and controls data transmission between AVs, user devices, data management platform and/or other downstream systems to process the proper data streams (¶27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665